DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s RCE filing on 04/26/2022.
Applicant’s cancelation of claims 1-15, 17-20, and 29 is acknowledged and require no further examining.  Claims 16, 21-28, and 30-33 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16, 21-28, and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over reference Badini et al. (8839597) in view of references Specht et al. (8201606), Martin (5976315), and Schroeder et al. (7600360).
Regarding claim 16, Badini et al. disclose an assembly (1) for producing sealed packaging units (3) from a sheet packaging material (column 1 lines 43-45), the assembly (1) comprising:
an advancement device (4, column 6 lines 19-22) for advancing the sheet packaging material along an advancement direction (A); and
a transverse sealing device (15, 16) for sealing the continuous tube (2) transversely to the advancement direction (A) and to thereby define a sealed packaging unit (3); 
wherein the continuous tube (2) having a longitudinal sealing band (column 1 lines 51-53) arranged parallelly to the advancement direction (A) 
wherein the longitudinal sealing band (column 1 lines 51-53) is formed by sealing opposite borders of the sheet of packaging material,
wherein the transverse sealing device (15, 16) comprises a sealing element (15) and an abutment element (16), respectively located on opposite sides of the continuous tube (2), that are configured to mutually cooperate during sealing,
wherein transverse sealing device (15, 16) is an ultrasonic sealing device and the sealing element (15) is a sonotrode, and
wherein the transverse sealing device (15, 16) has a recess (57) configured to house, during sealing, a neck of a pouring spout (11) applied to the continuous tube (2).
(Figure 1 and Column 1 lines 43-53, Column 3 lines 30-35, 63-67, Column 4 lines 1-10, Column 5 lines 18-21, Column 7 lines 58-59)
Badini et al. disclose that it is known in the art that to receive the continuous tube, a web is folded into cylinder and sealed longitudinally to form a tube. (Column 1 lines 51-53)  This implies the tube comprises a longitudinal sealing band.
Badini et al. disclose forming assembly (4) engages the tube (4) and moves vertically on the advancement direction. (Column 3 lines 63-67, Column 6 lines 19-22)  Therefore, Badini et al. is interpreted to comprise an advancement device.
However, Badini et al. does not explicitly disclose the sealing element is located on a side of the continuous tube on which the longitudinal sealing band is located, and does not disclose the recess for housing the neck of the pouring spout is located on an upstream surface of the abutment element.
Specht et al. disclose a transverse sealing device (10) comprising: an anvil (16); and a sealing device (18), wherein the anvil (16) and sealing device (18) are arranged on opposite sides of a tube (12), wherein the sealing device (18) comprises a recess (34) configured to receive the longitudinal seal (14). (Figure 1, 2 and Column 4 lines 54-58, Column 5 lines 42-45, Column 6 line 66-67 through Column 7 lines 1-2)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the transverse sealing device of Badini et al. by incorporating the recess that receives the longitudinal seal and arranging the sealing device on the side of the continuous tube with the longitudinal sealing band since column 3 lines 66-67 through column 4 lines 1-2 of Specht et al. states such a modification would reduce pressure exerted on the longitudinal seal.
When modifying the Badini et al. in view of Specht et al., the sealing element would be configured to be located on a side of the continuous tube on which the longitudinal sealing band is located in order for the longitudinal sealing band to be received into the sealing device recess.
Martin disclose a transverse sealing device comprising a sonotrode (6) and an abutment element (9), wherein the abutment element (9) includes an asymmetrical recess (12) configured to house a neck of a pouring spout (12). (Figure 1 and Column 6 lines 12-19)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the transverse sealing device Badini et al. by having the recess situated in the abutment element as taught by Martin, since column 5 lines 13-25 of Martin states such a modification would allow transverse sealing device to overcome any weakening due to the forming of the recess and ensure high degree of force pressure without twisting of the tool.
Schroeder et al. disclose a vertical form fill system comprising a transverse sealer (212), wherein, during the filling process, the pouring spout (214) is situated adjacent to the upstream surface of the transverse sealer (212). (Figure 10 and Column 8 lines 34-50)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified Badini et al. and Martin by having the pouring spout situated adjacent to the upstream surface of the transverse sealer as taught by Schroeder et al., since column 1 lines 30-34 and column 2 lines 41-45 of Schroeder et al. states such a modification would improve the evacuation efficiency when making the packaging unit.
When modifying Bardini et al. and Martin in view of Schroeder et al., the recess is interpreted to be located on the upstream surface of the abutment element relative to the advancement direction in order to accommodate the pouring spout situated adjacent to the upstream surface of the transverse sealer.
Regarding claim 21, Badini et al. modified by Specht et al., Martin, and Schroeder et al. disclose the claimed invention as stated above but do not disclose the recess has an asymmetrical surface.
Martin disclose a transverse sealing device comprising an asymmetrical recess (12), wherein the asymmetrical recess comprises: a bottom surface (see figure 1 below) configured to face an edge of a neck (4); and a side surface (see figure 1 below) configured to encircle the neck (4), and wherein the side surface (see figure 1 below) extends towards the opposing element. (Figure 1 and Column 6 lines 12-19) 
[AltContent: arrow][AltContent: textbox (Connection Surface)][AltContent: textbox (Side Surface)][AltContent: textbox (Bottom Surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Martin)]
    PNG
    media_image1.png
    458
    622
    media_image1.png
    Greyscale

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the recess of Badini et al. by incorporating the asymmetrical configured as taught by Martin since such a modification would allow the pouring spout to be situated at an angle during the sealing process.
Regarding claim 22, Badini et al. modified by Specht et al., Martin, and Schroeder et al. disclose the advancement device (Badini et al. – 4, column 6 lines 19-22) comprises a pair of gripping jaws (Badini et al. – 5, 6) for gripping the continuous tube (Badini et al. – 2), the pair of gripping jaws (Badini et al. – 5, 6) comprising a first jaw (Badini et al. – 5) including the sealing element (Badini et al. – 15) and a second jaw (Badini et al. – 6) including the abutment element (Badini et al. – 16). (Badini et al. – Column 4 lines 1-6, 20-25)
Regarding claim 23, Badini et al. disclose the recess (57) is at least partially located in the sealing element.  When modifying Badini et al. and Specht et al. in view of Martin to have the recess on the side with the abutment element, the recess is interpreted to be included in the second jaw.
Regarding claim 24, Badini et al. modified by Specht et al., Martin, and Schroeder et al. disclose a pair of half-shells (Badini et al. – 9, 10), each connected to a respective gripping jaw (Badini et al. – 5, 6), the half-shells (Badini et al. – 9, 10) being displaceable into an active position to isolate a preset volume inside a portion of the continuous tube (Badini et al. – 2) intended to define a sealed packaging unit (Badini et al. – 3). (Badini et al. – Figure 1 and Column 4 lines 11-19)
Regarding claim 25, Badini et al. modified by Specht et al., Martin, and Schroeder et al. disclose a cutting device (Badini et al. – 62) for cutting the continuous tube (Badini et al. – 2) to thereby separate consecutive sealed packaging units (Badini et al. – 3) from the continuous tube (Badini et al. – 2). (Badini et al. – Column 5 lines 36-42)
Regarding claim 26, Badini et al. modified by Specht et al., Martin, and Schroeder et al. disclose the cutting device comprises a blade (Badini et al. – 62) that is at least partially housed in the abutment element (Badini et al. – 16). (Badini et al. – Column 5 lines 36-42)
Regarding claim 27, Badini et al. modified by Specht et al., Martin, and Schroeder et al. disclose the blade (Badini et al. – 62) comprises a thinned portion delimited by a cutting edge and a thickened portion from which the thinned portion protrudes. (Badini et al. – Column 5 lines 43-47)
Regarding claim 28, Badini et al. modified by Specht et al., Martin, and Schroeder et al. disclose the sealing element (Badini et al. – 15) has a seat (Badini et al. – 60) facing the blade (Badini et al. – 62) for receiving a cutting end of the blade (Badini et al. – 62) during cutting. (Badini et al. – Column 5 lines 36-42)
Regarding claim 30, Badini et al. modified by Specht et al., Martin, and Schroeder et al. disclose the advancement device (Badini et al. – 4, column 6 lines 19-22) is configured to exert a preliminary forming action on the sheet packaging material. (Badini et al. – Column 4 lines 11-19, Column 6 lines 27-31)
Regarding claim 31, Badini et al. disclose an assembly (1) for producing sealed packaging units (3) from a sheet packaging material (column 1 lines 43-45) that moves along an advancement direction (A), the assembly (1) comprising:
a transverse sealing device (15, 16) for sealing opposite ends of a continuous tube (2) transverse to the advancement direction,
wherein the continuous tube (2) having a longitudinal sealing device (column 1 lines 51-53) arranged parallelly to the advancement direction (A),
wherein the longitudinal sealing device (column 1 lines 51-53) is formed by sealing opposite borders of the sheet packaging material,
wherein the sealing thereby forms a sealed packaging unit (3),
wherein the transverse sealing device (15, 16) comprises a sealing element (15) and an abutment element (16), and
wherein the sealing element (15) and the abutment element (16) cooperate when sealing ends of the continuous tube (2) when forming the sealed packaging unit (3).
(Figure 1 and Column 1 lines 43-53, Column 3 lines 30-35, 63-67, Column 4 lines 1-10)
Badini et al. disclose that it is known in the art that to receive the continuous tube, a longitudinal seal is formed on the opposing sides of a sheet packaging material. (Column 1 lines 51-53)  In order to form the longitudinal seal, a longitudinal sealing device must be present.  Therefore, Badini et al. is interpreted to comprise a longitudinal sealing device.
However, Badini et al. does not explicitly disclose the sealing element is located on a side of the continuous tube on which the longitudinal sealing band is located, and do not disclose the recess for housing the neck of the pouring spout is located on an upstream surface of the abutment element.
Specht et al. disclose a transverse sealing device (10) comprising: an anvil (16); and a sealing device (18), wherein the anvil (16) and sealing device (18) are arranged on opposite sides of a tube (12), wherein the sealing device (18) comprises a recess (34) to receive the longitudinal seal (14). (Figure 1, 2 and Column 4 lines 54-58, Column 5 lines 42-45, Column 6 line 66-67 through Column 7 lines 1-2)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the transverse sealing device of Badini et al. by incorporating the recess and arrange the sealing device on the side of the continuous tube with the longitudinal sealing band since column 3 lines 66-67 through column 4 lines 1-2 of Specht et al. states such a modification would reduce pressure exerted on the longitudinal seal.
Schroeder et al. disclose a vertical form fill system comprising a transverse sealer (212), wherein, during the filling process, the pouring spout (214) is situated adjacent to the upstream surface of the transverse sealer (212). (Figure 10 and Column 8 lines 34-50)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified Badini et al. by having the pouring spout situated adjacent to the upstream surface of the transverse sealer as taught by Schroeder et al., since column 1 lines 30-34 and column 2 lines 41-45 of Schroeder et al. states such a modification would improve the evacuation efficiency when making the packaging unit.
When modifying Bardini et al. in view of Schroeder et al., the recess is interpreted to be located on the upstream surface of the abutment element relative to the advancement direction in order to accommodate the pouring spout situated adjacent to the upstream surface of the transverse sealer.
Regarding claim 32, Badini et al. modified by Specht et al., Martin, and Schroeder et al. disclose the recess (Badini et al. – 57) by a bottom surface (Martin – see figure 1 above) configured to face an edge of the neck (Badini et al. – 11) and by a side surface (Martin – see figure 1 above) intended to encircle the neck (Badini et al. – 11) and a connection surface (Martin – see figure 1 above) interposed between the bottom surface (Martin – see figure 1 above) and the side surface (Martin – see figure 1 above) nearest to the continuous tube (Badini et al. – 2). (Martin – Figure 1)
Regarding claim 33, Badini et al. modified by Specht et al., Martin, and Schroeder et al. disclose the recess (Badini et al. – 57) by a bottom surface (Martin – see figure 1 above) configured to face an edge of the neck (Badini et al. – 11) and by a side surface (Martin – see figure 1 above) intended to encircle the neck (Badini et al. – 11) and a connection surface (Martin – see figure 1 above) interposed between the bottom surface (Martin – see figure 1 above) and the side surface (Martin – see figure 1 above) nearest to the continuous tube (Badini et al. – 2). (Martin – Figure 1)

Response to Arguments
The Amendments filed on 04/26/2022 have been entered.  Applicant’s cancelation of claims 1-15, 17-20, and 29 is acknowledged and require no further examining.  Claims 16, 21-28, and 30-33 are pending and examined below.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Badini et al. (8839597) modified by references Specht et al. (8201606), Martin (5976315), and Schroeder et al. (7600360), Examiner finds the arguments not persuasive.
Applicant states:
Thus, modifying Babini to "reduce pressure exerted on the longitudinal seal" would result in the recess the same side as the sealing element, in contrast to the "recess" of independent claim 16 that "is located on an upstream surface of the abutment element."

Specht et al. is not relied upon for the teaching of a recess located on the abutment element, wherein said recess is configured to house a neck of a pouring spout.  Speckt et al. is relied upon for the teaching of situating the sealing device on a side of the continuous tube on which the longitudinal sealing band is located, wherein the sealing device comprises a recess configured to receive longitudinal sealing band.
Martin is relied upon for the teaching of an abutment element comprising a recess, wherein said recess is configured to house a neck of a pouring spout.  Schroeder et al. is relied upon for the teaching of a vertical form fill system, wherein the pouring spout is situated adjacent to the upstream surface of the transverse sealer.  When modifying Badini et al. in view of Schroeder et al. and Martin, the recess configured to house the neck of the pouring spout would be situated on the upstream surface of the abutment element.
Applicant states:
This in incorrect, however, and mischaracterizes Schroeder.  For example, although Schroeder further describes "the use of an evacuation device known a dip strip" as "one approach for improving evacuation efficiency," it is otherwise absolutely silent regarding any other elements or configurations that contribute to this improved efficiency.

In response to applicant's argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Schroeder et al. disclose an embodiment (Figure 10) of the vertical form fill system wherein the pouring spout (214) is situated adjacent to the upstream surface of the transverse sealer (212).  Schroeder et al. disclose such an embodiment would help meet the need to improve the evacuation efficiency. (Column 1 lines 30-34)  Schroeder et al. does not disclose the benefit of improving the evacuation efficiency is solely from the use of the evacuation device or disclose the improvement would work equally well with the pouring spout adjacent to the downstream surface of the transverse sealer.  When modifying Bardini et al. and Martin in view of Schroeder et al., the person of ordinary skill in the art would be motivated to situated the pouring spout adjacent to the upstream surface of the transverse sealer.  The person of ordinary skill in the art being motivated to further incorporate the evacuation device does not negate the teaching of situating the pouring spout adjacent to the upstream surface of the transverse sealer.
Therefore, Bardini et al. in view of Specht et al., Martin, and Schroeder et al. do disclose transverse sealing device comprising an abutment element including a recess configured to house a neck of a pouring spout, wherein said recess is located on an upstream surface of the abutment element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        May 19, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731